Komisyon sa Pantay na Pagkakataon sa Trabaho (EEOC)
at
Sangay sa Mga Karapatang Sibil ng Kagawaran ng Hustisya, Tanggapan ng
Espesyal na Abogado para sa Mga Hindi Patas na Pamamalakad sa Trabaho
na may Kaugnayan sa Imigrasyon (OSC)
Alam Mo Ba Kung Saan Pupunta?
Maraming mga pederal na batas ang nagpoprotekta sa mga aplikante ng trabaho at mga manggagawa mula sa
diskriminasyon sa trabaho. Ang mga batas na ito ay ipinapatupad ng mga pederal na ahensiya na sumisiyasat sa
diskriminasyon.
Madalas hindi alam ng mga tao kung saan pupunta upang makakuha ng tulong kapag naniniwala sila na biktima
sila ng diskriminasyon dahil, depende sa uri ng diskriminasyon o laki ng employer, maaaring maging sangkot
ang iba't‐ibang mga ahensiya. Tutulungan ka ng pulyetong ito na maunawaan kung aling ahensiya ang
kokontakin kung sa palagay mo ay biktima ka ng diskriminasyon.

Diskriminasyon Batay sa Bansang Pinagmulan
Ano ang diskriminasyon sa trabaho batay sa bansang pinagmulan?
Sa pangkalahatan, ito ay kapag iba ang pagtrato sa iyo ng iyong employer batay sa bansa kung saan ka
ipinanganak o lipi (aktwal o ipinahiwatig), o sa ilang mga pangyayari, batay sa iyong punto o kakayahan sa
pagsasalita ng Ingles.
Ang isang halimbawa ng diskriminasyon sa bansang pinagmulan ay kapag kumukuha lang ang mga employer
ng mga manggagawa na Ingles ang katutubong salita hindi alintana kung makakasagabal ang punto sa
pagganap ng trabaho.

Aling ahensiya ang kokontakin ko kung gusto kong magsampa ng isang paratang ng diskriminasyon
batay sa bansang pinagmulan?
Kung ang employer mo ay may hindi bababa sa 15 empleyado sa buong kumpanya (hindi lang sa lugar
kung saan ka nagtrabaho), dapat kang magsampa ng paratang sa EEOC. Maaari mong tawagan ang 1‐800‐
669‐4000 o pumunta online sa www.eeoc.gov/field upang hanapin ang tanggapan sa iyong lugar.
Kung ang employer mo ay may mga empleyado na nasa pagitan ng 4 at 14 sa buong kumpanya, dapat kang
magsampa ng paratang sa OSC. Maaari mong tawagan ang hotline ng OSC sa 1‐800‐255‐7688 upang
magtanong tungkol sa iyong mga karapatan, o puntahan ang website ng OSC sa:
www.justice.gov/crt/about/osc

Diskriminasyon Batay sa Katayuan ng Pagkamamamayan
Ano ang diskriminasyon sa trabaho batay sa katayuan ng pagkamamamayan?
Ito ay kapag iba ang pagtrato sa iyo ng iyong employer dahil ikaw ay, o hindi ka, isang mamamayan ng Estados
Unidos, o dahil isang uri ka ng imigrante.
Ang isang halimbawa ng diskriminasyon sa katayuan ng pagkamamamayan ay kapag gusto lamang ng mga
employer na kumuha ng mga tao na may H1‐B visa.

Aling ahensiya ang kokontakin ko kung gusto kong magsampa ng isang paratang ng diskriminasyon
batay sa katayuan ng pagkamamamayan?
Kung ang iyong employer ay may hindi bababa sa 4 na empleyado sa buong kumpanya, dapat kang magsampa
ng isang paratang sa OSC. Maaari mong tawagan ang hotline ng OSC sa 1‐800‐255‐7688 upang magtanong
tungkol sa iyong mga karapatan, o puntahan ang website ng OSC sa: www.justice.gov/crt/about/osc
Filipino

Diskriminasyon sa Form na I‐9 o "E‐Verify" (Beripikasyong Elektroniko) na Pag‐
abuso sa Dokumento
Ano ang pag‐abuso sa dokumento?
Ang pag‐abuso sa dokumento ay kung ang isang employer, kapag sinisiyasat ang pagiging karapat‐dapat sa
trabaho, ay humihingi ng karagdagan o ibang mga dokumento na higit sa hinihingi ng pederal na batas, o
humihingi ng partikular na mga dokumento batay sa katayuan ng pagkamamamayan o bansang pinagmulan
ng manggagawa. Maaari ring mangyari ang pag‐abuso sa dokumento kung dinidiskrimina ka ng iyong
employer kapag gumagamit ng E‐Verify.
Ang isang halimbawa ng pag‐abuso sa dokumento ay kung pipiliin mong ipakita ang iyong lisensya sa
pagmamaneho at Social Security card kapag kinuha sa trabaho, nguni't nais din ng iyong employer na makita
ang iyong Permanent Resident Card (green card).

Aling ahensiya ang kokontakin ko kung gusto kong magsampa ng isang paratang ng diskriminasyon
batay sa pag‐abuso sa dokumento?
Kung ang iyong employer ay may hindi bababa sa 4 na empleyado sa buong kumpanya, dapat kang
magsampa ng isang paratang sa OSC. Maaari mong tawagan ang hotline ng OSC sa 1‐800‐255‐7688 upang
magtanong tungkol sa iyong mga karapatan, o puntahan ang website ng OSC sa:
www.justice.gov/crt/about/osc

Mayroon Kang Mga Karagdagang Proteksyon!
Sa ilalim ng iba't‐ibang mga pederal na batas, pinoprotektahan ka rin laban sa diskriminasyon sa trabaho batay
sa lahi, kulay, kasarian, kapansanan, relihiyon, edad (mahigit sa 40 taon), at impormasyon sa genetika (na
kasama ang medikal na kasaysayan ng pamilya).
Kung ang iyong employer ay may hindi bababa sa 15 empleyado1 sa buong kumpanya (hindi lang sa lugar
kung saan ka nagtrabaho), dapat kang magsampa ng isang paratang sa EEOC. Maaari mong tawagan ang 1‐800‐
669‐4000 o pumunta online sa www.eeoc.gov/field upang hanapin ang tanggapan sa iyong lugar.
Ang ilang mga estado ay mayroon ding mga batas na nagpoprotekta sa mga aplikante at empleyado laban sa
diskriminasyon batay sa lahi, kulay, kasarian, kapansanan, relihiyon, edad (lampas at wala pang 40 taon),
sekswal na oryentasyon, katayuan ng pagkamamamayan, bansang pinagmulan, at katayuan ng pamilya,
bukod pa sa ibang mga basehan. Maaaring masakop ng mga batas na ito ang mga employer na may mas kaunti
sa 15 empleyado.
Sa ilang mga lugar, maaari mong kontakin ang 311 para sa impormasyon sa iyong mga karapatang‐pantao sa
iyong lugar o ahensiya sa mga patas na pamamalakad sa trabaho na nagpapatupad ng mga batas laban sa
diskriminasyon. Maaari mo ring subukang maghanap sa online para sa impormasyon tungkol sa mga ahensiyang
ito.

Mga Limitasyon sa Panahon

Kung sa palagay mo ay biktima ka ng isang diskriminasyon sa trabaho, mahalagang humingi ka agad ng tulong
dahil may limitadong panahon na maaari kang magsampa ng isang paratang. Ang ilan sa mga batas ay
hinihiling sa iyo na magsampa ng isang paratang sa loob ng 180 araw, at mawawala ang iyong mga
karapatan kung maghihintay ka!
Para sa mga katanungan tungkol sa iyong mga karapatan sa trabaho, maaari mong tawagan ang hotline ng OSC
sa 1‐800‐255‐7688. Magagamit ang hotline 9am hanggang 5pm Eastern Time, Lunes – Biyernes at
makakatanggap ka ng agarang tulong. Ang iyong tawag ay maaaring walang pagkakakilanlan kung pipiliin mo.
Mayroon ding magagamit na pagsasalin ng wika.
Maaari mo ring tawagan ang EEOC sa 1‐800‐669‐4000. Magagamit ito 7am hanggang 8pm Eastern Time, Lunes‐
Biyernes. Mayroon ding magagamit na pagsasalin ng wika.
Kung hindi ka sigurado kung aling ahensiya ang tatawagan, mangyaring tawagan ang alinman sa mga numero sa
itaas at titiyakin namin na ituturo ka sa wastong ahensiya para sa tulong.
1 Para sa diskriminasyon sa edad, ang iyong employer ay dapat may hindi bababa sa 20 empleyado sa buong kumpanya.

